Exhibit 10.1

 

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

Dated as of February 7, 2014

 

among

 

HELEN OF TROY L.P., a Texas limited partnership

as the Borrower,

 

HELEN OF TROY LIMITED, a Bermuda company,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Book Manager

 

 

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
February 7, 2014, is entered into among HELEN OF TROY L.P., a limited
partnership duly organized under the laws of the State of Texas (the
“Borrower”), HELEN OF TROY LIMITED, a Bermuda company (“Limited”), the lenders
party hereto (the “Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

 

BACKGROUND

 

A.                                    The Borrower, Limited, the Lenders, and
Bank of America as the Administrative Agent, Swing Line Lender and L/C Issuer
are parties to that certain Credit Agreement, dated as of December 30, 2010, as
amended by that certain First Amendment to Credit Agreement, dated as of
January 14, 2011, and that certain Second Amendment to Credit Agreement, dated
as of December 15, 2011 (said Credit Agreement, as amended, the “Credit
Agreement”).  The terms defined in the Credit Agreement and not otherwise
defined herein shall be used herein as defined in the Credit Agreement.

 

B.                                    The parties to the Credit Agreement desire
to (a) increase the Aggregate Commitments to $375,000,000, and (b) make certain
other amendments to the Credit Agreement.

 

C.                                    The Borrower, Limited, the Lenders and the
Administrative Agent hereby agree to amend the Credit Agreement, subject to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, Limited, the
Lenders, and the Administrative Agent covenant and agree as follows:

 

1.                                      AMENDMENTS.

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by adding the following defined terms thereto to read as follows:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, as well as any
rule promulgated thereunder by the Commodity Futures Trading Commission.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.20 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all

 

2

--------------------------------------------------------------------------------


 

guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that otherwise qualifies at such time as an “eligible
contract participant” under §1a(18)(A)(v) or (C) of the Commodity Exchange Act
and Regulation 1.3(m) promulgated thereunder by the Commodity Futures Trading
Commission.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.20).

 

“Stock Repurchase Effective Date” means the date of the closing of the cash
tender offer commenced reasonably promptly after the Third Amendment Effective
Date pursuant to which Limited shall make payment for the initial Treasury Stock
Purchases in connection with such tender offer.

 

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of February 7, 2014, among the Borrower, Limited, the Lenders party thereto,
and the Administrative Agent.

 

“Third Amendment Effective Date” means the date that all of the conditions of
effectiveness set forth in Section 3 of the Third Amendment have been satisfied.

 

(b)                                 The second to last sentence in the
definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Notwithstanding the foregoing, the Applicable Rate in effect from and after the
Stock Repurchase Effective Date through and including the date the Compliance
Certificate is delivered pursuant to Section 6.02(a) for the first fiscal
quarter ending after the Stock Repurchase Effective Date shall be no less than
Level III.”

 

(c)                                  The definition of “Obligations” set forth
in Section 1.01 of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

 

For avoidance of doubt, Obligations shall not include any Excluded Swap
Obligations.

 

(d)                                 The definition of “Swap Obligation” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

 

3

--------------------------------------------------------------------------------


 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

(e)                                  Section 7.06(d) of the Credit Agreement is
hereby amended to read as follows:

 

(d)                                 provided after giving effect thereto on a
pro forma basis the Leverage Ratio is not greater than (i) 2.75 to 1.00 prior to
the date that the Compliance Certificate for the fiscal year ending February 28,
2015 is required to have been delivered and (ii) 2.50 to 1.00 thereafter,
Limited may declare or pay cash Dividends to its stockholders and make Treasury
Stock Purchases; provided, however, nothing in this clause (d) shall prohibit or
restrict Treasury Stock Purchases made pursuant to Limited’s employee stock
option repurchase programs; and

 

(f)                                   Section 7.11(a) of the Credit Agreement is
hereby amended to read as follows:

 

(a)                                 Intentionally Omitted.

 

(g)                                  Section 8.03 of the Credit Agreement is
hereby amended by adding the following paragraph to the end thereto to read as
follows:

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties and Affiliates of
Loan Parties to preserve the allocations to Obligations and Guarantied
Obligations otherwise set forth above in this Section 8.03.

 

(h)                                 Article X of the Credit Agreement is hereby
amended by adding a new Section 10.20 thereto to read as follows:

 

10.20                 Keepwell.  Each Loan Party that is a Qualified ECP
Guarantor at the time the Guaranty by any Specified Loan Party, becomes
effective with respect to any Swap Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligation
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under its Guaranty and the other Loan Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 10.20 voidable under
Applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section 10.20 shall remain in full force and effect until
the Obligations and the Guarantied Obligations have been indefeasibly paid and
performed in full.  Solely for purposes of the Commodity Exchange Act, each
Qualified ECP Guarantor intends this Section 10.20 to constitute, and for such
purposes this Section 10.20 shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party.

 

4

--------------------------------------------------------------------------------


 

(i)                                     Schedule 2.01 to the Credit Agreement is
hereby amended to be in the form of Schedule 2.01 to this Third Amendment, and
the Commitment and Applicable Percentages of each Lender, after giving effect to
this Third Amendment, is set forth in Schedule 2.01.

 

(j)                                    Exhibit E, the Compliance Certificate, is
hereby amended to be in the form of Exhibit E to this Third Amendment.

 

2.                                      REPRESENTATIONS AND WARRANTIES TRUE; NO
EVENT OF DEFAULT.  By its execution and delivery hereof, each of the Borrower
and Limited represents and warrants that, as of the date hereof:

 

(a)                                 the representations and warranties contained
in the Credit Agreement and the other Loan Documents are true and correct on and
as of the date hereof as made on and as of such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct on such earlier date;

 

(b)                                 no event has occurred and is continuing
which constitutes a Default or an Event of Default;

 

(c)                                  (i) the Borrower has full power and
authority to execute and deliver this Third Amendment and the replacement
Revolving Loan Note payable to the order of each Lender in the amount of each
Lender whose Commitment is increased by this Third Amendment (the “Replacement
Notes”), (ii) Limited has full power and authority to execute and deliver this
Third Amendment, (iii) this Third Amendment and the Replacement Notes have been
duly executed and delivered by the Borrower and Limited, as the case may be, and
(iv) this Third Amendment, the Replacement Notes, and the Credit Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower and Limited, as the case may be, enforceable in accordance with their
respective terms, except as enforceability may be limited by applicable Debtor
Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and except as rights
to indemnity may be limited by federal or state securities laws;

 

(d)                                 neither the execution, delivery and
performance of this Third Amendment, the Replacement Notes or the Credit
Agreement, as amended hereby, nor the consummation of any transactions
contemplated herein or therein, will conflict with any Law or Organization
Documents of the Borrower or Limited, or any indenture, agreement or other
instrument to which the Borrower or Limited or any of their respective property
is subject; and

 

(e)                                  no authorization, approval, consent, or
other action by, notice to, or filing with, any Governmental Authority or other
Person not previously obtained is required for (i) the execution, delivery or
performance by (A) the Borrower of this Third Amendment or the Replacement
Notes, and (B) Limited of this Third Amendment or (ii) the acknowledgment by
each Guarantor of this Third Amendment.

 

3.                                      CONDITIONS TO EFFECTIVENESS.  This Third
Amendment shall be effective upon satisfaction or completion of the following:

 

5

--------------------------------------------------------------------------------


 

(a)                                 the Administrative Agent shall have received
counterparts of this Third Amendment executed by the Required Lenders and each
Lender whose Commitment is increased pursuant to this Third Amendment;

 

(b)                                 the Administrative Agent shall have received
counterparts of this Third Amendment executed by the Borrower and Limited and
acknowledged by each Guarantor;

 

(c)                                  the Administrative Agent shall have
received a duly executed Replacement Note for each Lender;

 

(d)                                 the Administrative Agent shall have received
(i) an executed Unanimous Consent of the Board of Directors of Helen of Troy
Nevada Corporation, the sole general partner of the Borrower, authorizing the
execution, delivery and performance of this Third Amendment and the Replacement
Notes by the Borrower and (ii) an executed Resolution of the Board of Directors
of Limited authorizing the execution, delivery and performance of this Third
Amendment by Limited;

 

(e)                                  the Administrative Agent shall have
received opinions of U.S. counsel of the Borrower and Bermuda counsel of Limited
with respect to the matters covered in Sections 2(c), (d) and (e) of this Third
Amendment in form and substance satisfactory to the Administrative Agent;

 

(f)                                   the Administrative Agent shall have
received the following fees in immediately available funds:  (i) for the account
of each Lender executing and delivering this Third Amendment, an amount equal to
the product of (A) 0.025% and (B) such Lender’s Commitment prior to giving
effect to this Third Amendment; and (ii) for the account of each Lender whose
Commitment is increased by this Third Amendment, an amount equal to the product
of (A) 0.10% and (B) the amount of such Commitment increase; and

 

(g)                                  the Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent and its
counsel, such other documents, certificates and instruments as the
Administrative Agent shall reasonably require.

 

4.                                      ALLOCATION AMONG LENDERS.  Upon the
effectiveness of this Third Amendment, the Administrative Agent shall make such
transfer of funds among the Lenders as are necessary in order that the
outstanding balance of the Loans on the Third Amendment Effective Date, together
with any Loans funded on the Third Amendment Effective Date, reflect the
respective Commitments of the Lenders hereunder after giving effect to this
Third Amendment.  If as a result of such transfers provided for in this
Section 4, any loss, cost or expense is incurred by a Lender pursuant to
Section 3.05 of the Credit Agreement, the Borrower shall pay to such Lender such
amounts required to be paid pursuant to such Section 3.05.

 

5.                                      REFERENCE TO THE CREDIT AGREEMENT.

 

(a)                                 Upon the effectiveness of this Third
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, or words of like import shall mean and be a reference to the Credit
Agreement, as affected and amended hereby.

 

6

--------------------------------------------------------------------------------


 

(b)                                 The Credit Agreement, as amended by the
amendments referred to above, shall remain in full force and effect and is
hereby ratified and confirmed.

 

6.                                      COSTS, EXPENSES AND TAXES.  The Borrower
agrees to pay on demand all reasonable costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution and delivery
of this Third Amendment and the other instruments and documents to be delivered
hereunder (including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto).

 

7.                                      GUARANTOR’S ACKNOWLEDGMENT.  By signing
below, (a) each Guarantor (i) acknowledges, consents and agrees to the
execution, delivery and performance by the Borrower and Limited of this Third
Amendment, (ii) acknowledges and agrees that its obligations in respect of its
Guaranty (A) are not released, diminished, waived, modified, impaired or
affected in any manner by this Third Amendment or any of the provisions
contemplated herein and (B) cover the Aggregate Commitments, as increased by
this Third Amendment, (iii) ratifies and confirms its obligations under its
Guaranty, (iv) acknowledges and agrees that it has no claims or offsets against,
or defenses or counterclaims to, its Guaranty, and (v) to the extent such
Guarantor is a Qualified ECP Guarantor, acknowledges and agrees to its
undertakings under Section 10.20 of the Credit Agreement as added by this Third
Amendment, and (b) each Guarantor, the Borrower, the Lenders and the
Administrative Agent hereby agree that (i) the Guaranty is hereby amended so
that the Guarantied Obligations (as defined in the Guaranty) will not include,
with respect to a particular Guarantor, any Excluded Swap Obligation and
(ii) upon effectiveness of this Third Amendment, each reference in the Guaranty
to “this Guaranty”, “hereunder”, or words of like import shall mean and be a
reference to the Guaranty, as amended hereby.

 

8.                                      EXECUTION IN COUNTERPARTS.  This Third
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument.  For purposes of this Third
Amendment, a counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Administrative Agent (or its
counsel) by facsimile machine, telecopier or electronic mail is to be treated as
an original.  The signature of such Person thereon, for purposes hereof, is to
be considered as an original signature, and the counterpart (or signature
page thereto) so transmitted is to be considered to have the same binding effect
as an original signature on an original document.

 

9.                                      GOVERNING LAW; BINDING EFFECT.  This
Third Amendment shall be governed by and construed in accordance with the laws
of the State of Texas applicable to agreements made and to be performed entirely
within such state, provided that each party shall retain all rights arising
under federal law, and shall be binding upon the parties hereto and their
respective successors and assigns.

 

10.                               HEADINGS.  Section headings in this Third
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Third Amendment for any other purpose.

 

7

--------------------------------------------------------------------------------


 

11.                               ENTIRE AGREEMENT.  THE CREDIT AGREEMENT, AS
AMENDED BY THIS THIRD AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Third Amendment is executed as of the date first set
forth above.

 

 

HELEN OF TROY L.P., a Texas limited partnership

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION, a Nevada corporation, General Partner

 

 

 

 

 

By:

/s/ Thomas J. Benson

 

 

Name: Thomas Benson

 

 

Senior Vice President — Finance and Chief

 

 

Financial Officer

 

 

 

 

 

HELEN OF TROY LIMITED, a Bermuda corporation

 

 

 

 

 

By:

/s/ Thomas J. Benson

 

 

Name: Thomas Benson

 

 

Chief Executive Officer

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Judy Payne

 

 

Judy Payne

 

 

Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Gary Mingle

 

 

Gary Mingle

 

 

Senior Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender and as Syndication Agent

 

 

 

 

 

By:

/s/ Ruben R. Hernandez

 

 

Ruben R. Hernandez

 

 

Senior Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Kyle J. Weiss

 

 

Kyle J. Weiss

 

 

Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Sarah S. Knudsen

 

 

Sarah S. Knudsen

 

 

Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Allison K. King

 

 

Allison K. King

 

 

Senior Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

HELEN OF TROY L.P.,

 

a Texas limited partnership

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

HELEN OF TROY LIMITED,

 

a Barbados corporation

 

 

 

HOT NEVADA, INC.,

 

a Nevada corporation

 

 

 

HELEN OF TROY NEVADA CORPORATION,

 

a Nevada corporation

 

 

 

HELEN OF TROY TEXAS CORPORATION,

 

a Texas corporation

 

 

 

IDELLE LABS LTD.,

 

a Texas limited partnership

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

OXO INTERNATIONAL LTD.,

 

a Texas limited partnership

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

PUR WATER PURIFICATION PRODUCTS, INC.,

 

a Nevada corporation

 

 

 

 

 

 

By:

/s/ Thomas J. Benson

 

 

Thomas Benson

 

 

Title for all:

Senior Vice President — Finance
and Chief Financial Officer

 

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

HELEN OF TROY MACAO COMMERCIAL OFFSHORE LIMITED,

 

a Macau corporation

 

 

 

 

 

By:

/s/ Thomas J. Benson

 

 

Thomas Benson

 

 

Director

 

 

 

KAZ, INC.,

 

a New York corporation

 

 

 

KAZ CANADA, INC.,

 

a Massachusetts corporation

 

 

 

KAZ USA, INC.,

 

a Massachusetts corporation

 

 

 

By:

/s/ Thomas J. Benson

 

 

Thomas Benson

 

 

Title for all: Senior Vice President — Finance

 

 

 

 

 

HELEN OF TROY LIMITED,

 

a Bermuda company

 

 

 

 

 

By:

/s/ Thomas J. Benson

 

 

Thomas Benson

 

 

Chief Executive Officer

 

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Revolving Commitment

 

Applicable Percentage

 

Bank of America, N.A.

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

Branch Banking and Trust Company

 

 

 

 

 

Comerica Bank

 

 

 

 

 

HSBC Bank USA, N.A.

 

 

 

 

 

Total

 

$

375,000,000

 

100.00

%

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                  ,        

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of December 30,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Helen of Troy L.P., a Texas limited
partnership (the “Borrower”), Helen of Troy Limited, a Bermuda company
(“Limited”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                       of Limited,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of Limited, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Limited ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.  Such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Limited and its
Subsidiaries.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             Attached hereto as Schedule 1 are the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date.  Such financial statements fairly
present the financial condition, results of operations, shareholders’ equity,
and cash flows of Limited and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.  Such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
Limited and its Subsidiaries.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Limited and its Subsidiaries during the accounting period covered by the
attached financial statements.

 

3.             A review of the activities of Limited and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether

 

Exhibit E - 2

--------------------------------------------------------------------------------


 

during such fiscal period Limited and its Subsidiaries performed and observed
all its Obligations under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, Limited and
its Subsidiaries performed and observed each covenant and condition of the Loan
Documents applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of Limited and the Borrowers
contained in Article V of the Agreement, or which are contained in any document
furnished at any time under or in connection with the Loan Documents, are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Compliance Certificate, the representations and warranties
contained in subsection (a) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clause (a) of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

 

5.             The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                 .

 

 

HELEN OF TROY LIMITED, a Bermuda

 

company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit E - 3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

I.                                        Section 7.02(i) — Acquisitions.

 

 

 

 

 

(To be completed only if Senior Leverage Ratio for fiscal quarter preceding
Acquisition is greater than 2.00 to 1.00)

 

 

A.                                    100% of Consolidated EBITDA for fiscal
year preceding Acquisition:

 

$

B.                                    Aggregate Acquisition Consideration for
Acquisitions during current fiscal year:

 

$

 

 

 

II.                                   Section 7.02(m) — Investments.

 

 

 

 

 

A.                                    Aggregate amount of investments not
otherwise permitted to be made pursuant to clauses (a) through (l) of
Section 7.02:

 

$

B.                                    Maximum (15% of line IV.A):

 

$

 

 

 

III.                              Section 7.05(f) — Dispositions.

 

 

 

 

 

A.                                    Aggregate amount of EBITDA generated by
Dispositions during period of 12 consecutive months ending on Statement Date:

 

$

B.                                    Maximum: 15% of Consolidated EBITDA for
prior fiscal year:

 

$

 

 

 

IV.                               Section 7.11(a) — Intentionally Omitted.

 

 

 

 

 

V.                                    Section 7.11 (b) — Interest Coverage
Ratio.

 

 

 

 

 

A.                                    Consolidated EBIT for four consecutive
fiscal quarters ending on above date (“Subject Period”):

 

 

1.                                      Consolidated Net Earnings for Subject
Period:

 

$

2.                                      To the extent deducted in determining
Consolidated Net Earnings, interest expense for Subject Period:

 

$

3.                                      To the extent deducted in determining
Consolidated Net Earnings, federal and state income and franchise tax expenses
for Limited and its Subsidiaries for Subject Period:

 

$

4.                                      To the extent deducted in determining
Consolidated Net Earnings, non-cash asset impairment charges incurred for
Subject Period:

 

$

5.                                      To the extent deducted in determining
Consolidated Net Earnings, non-cash write-downs of goodwill or other intangibles
for Subject Period:

 

$

 

Exhibit E - 4

--------------------------------------------------------------------------------


 

6.                                      Consolidated EBIT (Lines V.A.1 + 2 + 3 +
4 + 5):

 

$

B.                                    Interest expense of Limited and its
Subsidiaries for Subject Period:

 

$

C.                                    Interest Coverage Ratio (Line V.A.6) ¸
Line V.B.):

 

to 1.00

Minimum required:

 

3.00 to 1.00

 

 

 

VI.                               Section 7.11 (c) — Leverage Ratio.

 

 

 

 

 

A.                                    Consolidated Funded Indebtedness at
Statement Date:

 

$

B.                                    Consolidated EBITDA for Subject Period:

 

 

1.                                      Consolidated EBIT for Subject Period
(Line V.A.6 above):

 

$

2.                                      To the extent deducted in determining
Consolidated Net Earnings, depreciation and amortization expense for Subject
Period:

 

$

3.                                      To the extent deducted in determining
Consolidated Net Earnings, non-cash charges for Subject Period:

 

 

4.                                      To the extent added in determining
Consolidated Net Earnings, non-cash credits for Subject Period:

 

$

5.                                      Consolidated EBITDA (Line VI.B.1 +
VI.B.2 + VI.B.3 — VI.B.4):

 

$

C.                                    Adjustment for Acquisitions during Subject
Period:

 

$

D.                                    Adjustment for Dispositions during Subject
Period:

 

$

E.                                     Adjusted Consolidated EBITDA (Lines
VI.B.5 + VI.C. — VI.D.):

 

$

F.                                      Leverage Ratio (Line VI.A. ¸ Line
VI.E.):

 

to 1.00

Maximum permitted:

 

3.00 to 1.00

 

 

 

VII.                          Senior Leverage Ratio:

 

 

 

 

 

A.                                    Consolidated Funded Indebtedness at
Statement Date:

 

$

B.                                    Subordinated Indebtedness at Statement
Date:

 

$

C.                                    Senior Debt at Statement Date (Lines VII.A
— VII.B):

 

$

D.                                    Adjusted Consolidated EBITDA for Subject
Period (Line VI.E above):

 

$

E.                                     Senior Leverage Ratio (Line VII.C ¸ Line
VII.D):

 

to 1.00

 

Exhibit E - 5

--------------------------------------------------------------------------------